In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0037V
                                         UNPUBLISHED


    RICHARD STROESSNER,                                       Chief Special Master Corcoran

                         Petitioner,                          Filed: January 27, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Richard Gage, Richard Gage, P.C. (WY), Cheyenne, WY, for petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On January 8, 2018, Richard Stroessner filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that, after receiving an influenza vaccination on
October 19, 2015, he “suffered Guillain-Barre Syndrome within the time set forth on the
vaccine injury table.” Petition at ¶¶ 2, 6. Petitioner further alleges that he received the
vaccination in the United States, suffered the residual effects of his GBS for more than
six months, and that neither he nor any other party has filed a civil action or received an
award for his GBS, alleged as vaccine caused. Id. at ¶¶ 2, 7-8. The case was assigned
to the Special Processing Unit of the Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On January 24, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent believes “that petitioner has satisfied the
criteria set forth in the revised Vaccine Injury Table (Table) and the Qualifications and
Aids to Interpretation (QAI), which afford petitioner a presumption of causation if the
onset of GBS occurs between three and forty two days after a seasonal flu vaccination
and there is no apparent alternative cause.” Id. at 6. Respondent further agrees that
“based on the current record, petitioner has satisfied all legal prerequisites for
compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2